DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. Applicant claims in the Step 2A Prong One analysis that the claims do not recite an abstract idea; the Examiner disagrees. Analyzing and labeling similar medical data can be done abstractly, and the recitation of the physical elements of storing the acquired data in storage accessible via network are mere computer implementations to carry out the abstract idea.  
Applicant claims in Prong Two and Step 2B analysis that the claims as a whole integrates the recited judicial exception into a practical application of the judicial exception; Examiner disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. Due to the amendments, an updated rejection is presented.

Regarding the arguments against the rejection of claims 1-14 under 35 USC 102, the Examiner agrees and thus the rejection of claims 1-14 under 35 USC 102 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are related to a system, and claim 13 is also related to a method (i.e., a process). Claim 14 recites a non –transitory storage medium storing a program. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 11 includes limitations that recite at least one abstract idea. Specifically, independent claim 11 recites:

An information processing apparatus comprising: 
a memory storing a program; and one or more processors which, by executing the program, function as; 
a likelihood acquisition unit configured to acquire class likelihood for first medical data given a correct answer label, by inference processing using a first classifier for classifying medical data; 
a first evaluation unit configured to evaluate a degree of deviance based on the class likelihood acquired by the likelihood acquisition unit and a class answer corresponding to the correct answer label; 
a determination unit configured to determine whether the degree of deviance by the first evaluation unit satisfies a predetermined criterion; and 
a second evaluation unit configured to acquire, from the first medical data, second medical data which is determined to satisfy the predetermined criterion, and evaluate a similarity of third medical data to be subjected to classification with the second medical data, wherein the first, second, and third medical data are accessed from a database organized in a storage accessible via a network, and wherein the class likelihood represents an accuracy assigned to each class in classification by a classifier based on machine learning for a medical diagnosis..

The Examiner submits that the foregoing underlined limitations constitute a mental process because when classifying medical data, the steps of “evaluating” a degree of deviance based on the acquired class likelihood and a class answer, “determining” whether the degree of deviance satisfies a criteria, and then based on the satisfaction, acquiring medical that that is “Determined” to satisfy the criterion, and “evaluate” a similarity between medical data are steps that can be performed mentally in the human mind.

The abstract idea recited in claims 13 and 14 are similar to the one above. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2 and 4 recite further steps of determining classifications of medical data. Claim 5 recites a determining step of another medical data to be classified. Claim 6 recites an additional determining step. Claim 7 recites changing a way to classify data which can be performed mentally. Claim 11 further recites the determination of deviance. Claim 12 recites that data needs to be further classified. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An information processing apparatus comprising: 
a memory storing a program; and one or more processors which, by executing the program, function as; (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a likelihood acquisition unit configured to acquire class likelihood for first medical data given a correct answer label (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc), by inference processing using a first classifier for classifying medical data (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)); 
a first evaluation unit configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) evaluate a degree of deviance based on the class likelihood acquired by the likelihood acquisition unit (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) and a class answer corresponding to the correct answer label; 
a determination unit configured (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) to determine whether the degree of deviance by the first evaluation unit satisfies a predetermined criterion; and 
a second evaluation unit configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), acquire from the first medical data, second medical data which is determined to satisfy the predetermined criterion, and evaluate a similarity of third medical data to be subjected to classification with the second medical data, wherein the first, second, and third medical data are accessed from a database organized in a storage accessible via a network (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), and wherein the class likelihood represents an accuracy assigned to each class in classification by a classifier based on machine learning (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) for a medical diagnosis..

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of memory and a processor, use of inference processing using a first classifier, having the medical data stored in a storage accessible via a network,  a likelihood acquisition unit, first evaluation unit, determination unit,  a second evaluation unit, and a classifier based on machine learning, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f), [0078] of Applicant specification shows the generic computer components of the computer system).

Regarding the additional limitation of acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and acquiring data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to classify medical data, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 3, 9, 10 recites sending a notification via a notification unit, thus recites post solution activity. Claim 4 recites using a classifier that is merely a computer component. Claim 7 recites a claim unit, which the unit is a generic computer component. Claim 8 recites the gathered name of the diagnostic. Claim 12 recites another unit which is just merely a computer component.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of memory and a processor, use of inference processing using a first classifier, having the medical data stored in a storage accessible via a network,  a likelihood acquisition unit, first evaluation unit, determination unit,  a second evaluation unit, and a classifier based on machine learning, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f), [0078] of Applicant specification shows the generic computer components of the computer system).

Regarding the additional limitation of acquire class likelihood for first medical data given a correct answer label, by using a first classifier for classifying medical data, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting and acquiring data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-14 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Regarding the disclosure’s novelty:
US 2020/011570 A1 to Tran et al. teaches of using multiple classifiers including a pre-classifier to validate a medical diagnosis outcome, however does not teach of the use of a first classifier using inference processing for classifying medical data and additionally doesn’t teach of determining a class likelihood that represents an accuracy assigned to each class in classification by a classifier based on machine learning for a medical diagnosis
Additionally, WO 2015/039021 A1 to Roder et al. teaches of generating mini classifiers for medical data features, however does not teach of determining a class likelihood that represents an accuracy assigned to each class in classification by a classifier based on machine learning for a medical diagnosis






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686

/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        4/30/22